Scotchman, J.
The answer denies the quantity of services rendered and the reasonable value thereof as alleged in the complaint.
It further pleads payment.— The issues raised have to be determined on a trial.
Order appealed from reversed with ten dollars ' costs and disbursements to appellant, and the motion denied with ten dollars costs to defendant.
Eitzsimons, Ch. J., and O’Dwyer, J., concur.
Order reversed, with ten dollars costs to appellant, and motion denied, with ten dollars costs to defendant.